Exhibit 10.28

 

FOURTH AMENDMENT TO LEASE

 

Decatur, Alabama

 

THIS AMENDMENT is made this 25th day of March 2002 by and between UNITED
DEVELOPMENT COMPANY LIMITED, a Florida limited partnership having a principal
place of business at 2175 Partin Settlement Road, Kissimmee, FL 32743
(hereinafter called “Landlord”) and UFP TECHNOLOGIES, INC., a Delaware
corporation having a principal place of business at 172 East Main Street,
Georgetown, MA 01833 (hereinafter called “Tenant”).

 

WHEREAS, Landlord and Tenant entered into and executed a lease dated as of June
15, 1990, as extended and amended on December 31, 1992, January 1, 1996, and
August 26, 1998, (the “Lease”) for the Premises as more particularly described
therein;

 

WHEREAS, Landlord and Tenant mutually desire to further amend and extend the
lease and to make provisions for, without limitation, the construction of an
addition to the Building as more specifically described below;

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and of
ONE DOLLAR and other good and valuable consideration, Landlord and Tenant hereby
agree to amend and do hereby amend the Lease, effective as of January 1, 2002,
as follows:

 

1.          The definitions of  “Adjusted Basic Rent” and “Basic Rent” in
Section 1.02 are deleted in their entirety.

 

2.          The definition of “Building” in Section 1.02 is deleted in its
entirety and replaced with the following:

 

Building.  The building containing approximately 47,250 square feet of space
(and any additions thereto or expansions thereof).

 

3.          Article 3. of the Lease is deleted in its entirety and replaced with
the following:

 

Term.  The current extension of the Term of this Lease commenced on January 1,
2002, and shall end at midnight, December 31, 2006.

 

4.          Section 4.02 of the Lease is deleted in its entirety and replaced
with the following:

 

Computation of Basic Rent. The Basic Rent for the current extension of the Lease
Term shall be the sum of $94,500 per annum.

 

5.          Section 6.02 is deleted in its entirety and replaced with the
following:

 

Increases in Taxes. Tenant shall pay to Landlord during the Lease Term, as
Additional Rent, within thirty (30) days of written demand therefor from
Landlord, the Taxes assessed against the Property during any tax fiscal year (as
reduced by abatements). If any extension Term shall terminate without fault of
the Tenant prior to the end of the then current tax fiscal year, then said
amount payable by Tenant shall be prorated.

 

--------------------------------------------------------------------------------


 

6.          Article 8 is deleted in its entirety and replaced with the
following:

 

ARTICLE 8

EXTERIOR MAINTENANCE

 

8.01            Tenant shall at Tenant’s expense perform all needed periodic
maintenance and minor repairs to the exterior of the Building and the structural
elements thereof (including but not limited to foundation, walls, roof, and the
like). Tenant shall at Tenant’s expense perform all needed landscaping.

 

8.02            Landlord shall at Landlord’s expense perform all replacements of
and major repairs to the Building and the structural elements thereof (including
but not limited to foundation, walls, roof, and the like).

 

7.          Section 15.01 is deleted in its entirety and replaced with the
following:

 

Insurance.  Tenant shall, as Additional Rent, take out and maintain throughout
the Term the following insurance protecting Landlord and Tenant as named
insureds and with such additional insureds as Landlord from time to time may
designate, in such amounts and with such insurance companies as Tenant deems
appropriate, subject to Landlord’s reasonable approval: (a) commercial general
liability insurance with so-called “broad form” endorsement insuring Landlord
and Tenant against all claims and demands for injury to or death of any person
or damage to or loss of property which may be claimed to have occurred on or
about the Property, with an initial combined single limit of at least
$2,000,000; (b) workers’ compensation insurance with statutory limits covering
all of Tenant’s employees working on the Property; (c) at all times during the
course of any construction or renovation of any improvements or alterations on
the Property, completed value form, “all physical loss,” builder’s risk
insurance on all work being performed on the Property; and (d) fire and casualty
insurance with extended coverage on all buildings and improvements now existing
or hereafter erected upon the Property. Policies for all such insurance shall,
in case of loss, be first payable to the holders of any mortgages on the
property under a standard non-contributing mortgagee’s clause, and shall be
deposited with the holder of such mortgage or with Landlord, as Landlord may
elect.

 

8.          Lease cancellation option.  UFP shall have the option to cancel the
lease, provided it gives one hundred twenty (120) days written notice and pays a
fee equal to five (5) months lease payments.

 

Except as specifically amended hereby, the Lease remains in full force and
effect.

 

EXECUTED as a sealed instrument as of the date first written above.

 

TENANT: UFP TECHNOLOGIES, INC.

LANDLORD: UNITED DEVELOPMENT COMPANY LIMITED

 

BY:

/s/  Ronald J. Lataille

 

BY:

/s/  Richard L. Bailly

 

 

Name:

Ronald J. Lataille

 

Name:

Richard L. Bailly

 

Its:

Chief Financial Officer

 

Its:

General Partner

 

--------------------------------------------------------------------------------